Citation Nr: 0214574	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from November 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

A chronic low back disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board notes that the claims file 
contains relevant private and VA medical records, including 
an October 2000 VA examination that addressed the veteran's 
contentions in this case.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  By 
letters dated in March 20001 and July 2001 (among other 
places) the RO informed the veteran concerning who was 
responsible for obtaining the evidence necessary to 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records contain no complaints 
or treatment related to a back disability.  The earliest 
diagnosis of record concerning the low back is dated in the 
1990s.  An October 2000 VA back examination revealed that the 
veteran suffers from degenerative joint and disk disease of 
the lumbar spine.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's low back disability is related to his military 
service.  While it is clear that the veteran suffers from a 
low back disability, no physician or competent medical health 
professional has linked the veteran's low back disability to 
his military service.  The Board also notes that as arthritis 
was not shown until the 1990s, a claim of entitlement to 
service connection for a low back disorder under the 
presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 
is not for application in this case.  While the Board does 
not doubt the sincerity of the veteran's belief regarding a 
link between his low back disorder and his military service, 
the veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the claims file does contain statements 
from the veteran's service comrades indicating that the 
veteran, as well as most tank crew members, was subjected to 
the rigors that such a job entailed (physical jolting, 
lifting heavy ammunition boxes, etc).  However, none of the 
statements gave any specific information about the veteran's 
back, and, in fact, even the veteran himself has testified 
(June 2000 RO hearing) that he was not asserting that he hurt 
his back in any specific incident during service.

The Board observes that in January 2000 and March 2000 
letters the veteran's private physicians noted that the 
veteran had back pain since 1953 and since his time in the 
Army; however, neither of the statements appear to be 
anything other than a recitation of the veteran's history.  
There is no indication that the physicians reviewed the 
veteran's service records (including his many post-service 
Army National Guard physicals dating to 1972 and showing no 
spinal abnormality), and the private physicians made no 
comments concerning the veteran's lack of a back disorder 
being diagnosed until the 1990s.  As such, the Board finds 
the statements to be of little probative value.

The Board here notes that in December 2001 the veteran 
submitted a statement purporting to be from his private 
physician, S.R., M.D. and linking his low back problems to 
service.  The document was not signed and did not display the 
physician's letterhead.  Under these circumstances, it has no 
probative value.  

A VA physician has specifically indicated that the veteran's 
current low back disorder is not related to his military 
service.  Following an examination of the veteran, an October 
2000 VA examiner commented, in pertinent part, as follows:

In my opinion, the veteran's current back 
pain is not related to his time in the 
military.  My reasons for this opinion 
are he has no history of injury to the 
back while on active duty or of any other 
back problems while on active duty.  His 
separation physical dated 8-15-52 does 
not list any back problems.  There is no 
clear-cut history of back pain in his 
early years after discharge.  The claims 
folder includes National Guard physicals 
for 1956, 1959, 19568, and 1972.  None of 
these mention any problems with the back.  
The first medical record entry in regards 
to back pain that I can find in his VA 
records is 1-15-92.  The degree of back 
pain and findings on x-ray that he has at 
this time are not unusual for individual 
of his age.  There is no evidence in the 
patient's history or in the claims folder 
to indicate that his service in the 
military has caused the back pain.

In short, the comprehensive opinion of a trained medical 
professional (October 2000 VA examiner) based on examination 
of the veteran and a review of the record has considerable 
probative value and outweighs the veteran's unsupported 
assertions that his current back disability is related to 
service.  As a low back disability was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service, service connection for a low back disorder 
must be denied.

Copies of multiple VA medical records, including a Standard 
Form 78, dated  October 19, 1955, were received by the RO in 
August 2001.  The earliest reference to back abnormality is 
dated January 28, 1963.  Additional VA records were provided 
in December 2001 which included a Standard Form 78, dated 
"08/20/54," which related that the veteran had experienced 
back pain in service and had "back problems" currently.  
The RO refused to attach weight to this document because the 
previous Standard Form 78 did not contain that information.  
This determination was addressed in the January 2002 
supplemental statement of the case, and the explanation given 
was not unreasonable.  

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

